Citation Nr: 1021239	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  06-17 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1941 to July 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the claim.

The RO in St. Petersburg, Florida, currently has jurisdiction 
over the Veteran's VA claims folder.

For good cause shown, this appeal has been advanced on the 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c) (2009).  

This case was previously before the Board in March 2006 and 
July 2009, at which time it was remanded for additional 
development.  In this case, the Board finds that the remand 
directives have been completed to the extent permitted by the 
cooperation of the Veteran.  Therefore, a new remand is not 
required in order to comply with the holding of Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for 
the equitable disposition of the instant case have been 
competed to the extent permitted by the cooperation of the 
Veteran.

2.  The record reflects that the Veteran failed to report for 
the VA examination that was scheduled to evaluate his TDIU 
claim, and no good cause has been shown for his failure to 
report.

3.  The Veteran is service-connected for posttraumatic stress 
disorder (PTSD), evaluated as 50 percent disabling; bilateral 
hearing loss, evaluated as 40 percent disabling; degenerative 
changes of the left shoulder with myofascial pain, evaluated 
as 10 percent disabling; myofascial pain of the thoracic 
spine, evaluated as 10 percent disabling; tinnitus, evaluated 
as 10 percent disabling; and tonsillectomy, evaluated as 
noncompensable (zero percent disabling).  

4.  The evidence of record does not reflect the Veteran is 
unable to obtain and/or maintain substantially gainful 
employment due solely to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for assignment of a TDIU are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.326, 3.340, 3.655, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and a duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Initially, the Board notes that, as detailed below, this 
claim must be denied as a matter of law.  In VAOPGCPREC 5-
2004 (July 23, 2004) VA's Office of General Counsel held that 
the VCAA does not require either notice or assistance when 
the claim cannot be substantiated under the law or based on 
the application of the law to undisputed facts.  Similarly, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable to matters 
in which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).

The Board further notes even if this claim were adjudicated 
on the merits, VA's duties under the VCAA have been 
satisfied.  In this case, the Board acknowledges that the 
Veteran was not sent such pre-adjudication notice regarding 
the TDIU issue prior to the October 2005 rating decision as 
required by Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  Nevertheless, he was sent VCAA-compliant 
notification on this issue via letters dated in June 2006, 
September 2009, and December 2009, followed by readjudication 
of the appeal by the June 2006 Statement of the Case (SOC) 
and March 2010 Supplemental SOC.  This development "cures" 
the timing problem associated with inadequate notice or the 
lack of notice prior to the initial adjudication.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Moreover, the June 2006 letter included information 
regarding disability rating(s) and effective date(s) as 
mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board also notes that the Veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, statements submitted by the Veteran's 
accredited representative advanced arguments in support of 
his claim with reference to relevant statutory and regulatory 
provisions.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (Mayfield I), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (VA can demonstrate that a notice defect is 
not prejudicial if it can be demonstrated ... that any defect 
in notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  Various records were obtain and considered in 
conjunction with this case.  Further, the Veteran has had the 
opportunity to present evidence and argument in support of 
his claims, and nothing indicates he has identified the 
existence of any relevant evidence that has not been obtained 
or requested.  As part of his June 2006 Substantive Appeal, 
he indicated that no hearing was desired in conjunction with 
this case.  Moreover, as noted in the Introduction, he was 
scheduled for a VA examination in conjunction with this case, 
but failed to report without good cause.  Consequently, the 
Board finds that the duty to assist has been satisfied in 
this case to the extent permitted by the cooperation of the 
Veteran.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The 
duty to assist is not a "one-way street."  If the veteran 
wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.).

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis

As already noted, the Board remanded this case in July 2009 
for a VA examination, such an examination was scheduled, but 
the Veteran failed to report for this examination and no good 
cause has been shown for his failure to report.  Pursuant to 
38 C.F.R. § 3.326(a) individuals for whom examinations have 
been authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 addresses 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

A TDIU claim is a claim for increased compensation.  Hurd v. 
West, 13 Vet. App. 449 (2000).  Therefore, in accord with 38 
C.F.R. § 3.655(b), this claim must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the 
law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law).

The Board further notes that even if it were to adjudicate 
the case based on the evidence of record, it would still be 
denied.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The 
Board has the fundamental authority to decide a claim in the 
alternative.).

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  Consideration may be given to the veteran's 
level of education, special training, and previous work 
experience in the process of arriving at a conclusion, but 
not to his or her age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The Veteran is service-connected for PTSD, evaluated as 50 
percent disabling; bilateral hearing loss, evaluated as 40 
percent disabling; degenerative changes of the left shoulder 
with myofascial pain, evaluated as 10 percent disabling; 
myofascial pain of the thoracic spine, evaluated as 10 
percent disabling; tinnitus, evaluated as 10 percent 
disabling; and tonsillectomy, evaluated as noncompensable.  
Consequently, his combined rating is 80 percent.  See 
38 C.F.R. § 4.25.  As such, he does warrant consideration of 
a TDIU on a schedular basis.  Nevertheless, his claim must be 
denied as the record does not reflect the Veteran is unable 
to obtain and/or maintain substantially gainful employment 
due solely to his service-connected disabilities.

The Board does not dispute that the Veteran's service-
connected disabilities do result in some occupational 
impairment.  However, based on thorough review of the record, 
the Board is of the opinion that such impairment has been 
adequately compensation by the current schedular rating.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Van Hoose, 4 Vet. App. at 363 (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).

The Board also acknowledges that the Veteran is currently 
unemployed.  However, the Court has held that the sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by his or her employment, not whether the veteran can find 
employment.  Id.  The Board can only speculate as to whether 
the VA examination would have supported assignment of a TDIU 
in this case, but the fact remains the Veteran failed to 
report for such an examination.  Consequently, there is 
simply nothing in the record which supports a conclusion that 
the criteria for assignment of a TDIU are met in this case.

For the reasons stated above, the Veteran's claim of 
entitlement to a TDIU due to service-connected disabilities 
must be denied.


ORDER

Entitlement to a TDIU due to service-connected disabilities 
is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


